                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JOHN W. CASEY                                    CIVIL ACTION NO. 19-0536-P

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

R. MYERS                                         MAGISTRATE JUDGE KAY


                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED that this petition for habeas corpus be DENIED and DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 17th day of July,

2019.
